Citation Nr: 1043852	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an eye disability, 
including myopic astigmatism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 
2008. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
hearing loss and myopic astigmatism.  Timely appeals were noted 
from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on July 30, 2010.  A copy of the hearing 
transcript has been associated with the file.

Testimony at the hearing could be construed as a claim of 
service connection for headaches.  This matter is referred 
back to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss for VA 
compensation purposes.   

2.  The Veteran does not exhibit an eye disability for VA 
compensation purposes.   




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A.      § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).  

2.  An acquired eye disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 4.9 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2008, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  The Veteran was also notified of the way 
initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claims.  The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Hearing Loss

The Veteran claims to have hearing loss, which he attributes to 
noise exposure during his service.  Indeed, the Veteran's service 
treatment records including a February 2004 audiogram noting that 
he was "routinely noise exposed."

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing will 
be considered a "disability" for the purposes of applying the 
laws administered by VA.  That section states that hearing loss 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.   



Service treatment records show that the Veteran had normal 
hearing at service entry.  Audiograms conducted in February 2004 
and February 2006 also showed no hearing loss for VA compensation 
purposes.  There is no indication that the Veteran's hearing was 
tested on his October 2007 separation examination; however, on 
his concurrent Report of Medical History, the Veteran indicated 
that he did not have evidence of hearing loss.

A VA general medical examination conducted in May 2008 found 
"grossly normal" hearing, although no audiogram was conducted.  

The Veteran received a VA clinical audiology consult in May 2008.  
Although no audiogram was placed in the record, the note 
indicates that pure tone threshold indicated "normal hearing" 
bilaterally.  Speech recognition ability was 100 percent 
bilaterally.  However, the audiologist concluded that [b]ased ... 
on the configuration of the hearing loss, the hearing loss ... [is] 
at least as likely as not ... caused by or a result of military 
noise exposure."  

On VA examination in June 2008, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
10
5
5
5
0

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

During his July 2010 hearing, the Veteran testified as to his in-
service noise exposure and his need to ask others to repeat 
themselves in conversation.  

Notwithstanding the Veteran's in-service noise exposure, there is 
no competent evidence that establishes that he currently has a 
hearing loss recognized as a disability for VA purposes.  All of 
the audiograms conducted during service, as well as the June 2008 
audiogram, show hearing that is not disabling for VA compensation 
purposes.  The May 2008 audiologist found that  pure tone 
thresholds showed normal hearing and excellent speech recognition 
ability; thus, his conclusion that the Veteran has a hearing loss 
that is related to his service is contradictory and of little 
probative value here.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, 
as a lay person, without appropriate medical training and 
expertise, the Veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where 
the competent evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the evidence does not 
establish the existence of a chronic hearing loss in either ear 
for VA compensation purposes.  Accordingly, service connection 
for bilateral hearing loss must be denied.

Myopic Astigmatism

Refractive errors are not injuries or diseases and, therefore, 
may not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  

The Veteran's enlistment examination shows that had defective 
vision upon entry.  Uncorrected distant vision in the right eye 
was 20/200; in the left eye, 20/30.  On his concurrent Report of 
Medical History, the Veteran reported that he used corrective 
lenses.  The diagnosis upon service entry was "myopia."  In 
February 2004, the Veteran was issued military spectacles.  A 
clinical note dated February 10, 2004, states that the Veteran's 
vision did not improve after he was issued spectacles and found 
that his decreased visual acuity was "of unknown origin."  A 
visual field defect was noted on February 20, 2004.  In June 
2005, the Veteran's uncorrected distant vision was 20/400 in the 
right eye and 20/20 in the left eye.  Uncorrected distant vision 
was not noted on the Veteran's October 2007 separation 
examination.

Post-service medical evidence includes a June 2008 VA 
examination.  The Veteran advised the examiner that he had first 
noticed decreased vision in his right eye after entering service 
and that he first wore spectacles in 2005.  Uncorrected distant 
vision was 20/400 in the right eye and 20/30+1 in the left eye.  
No visual field defect was noted.  Fundoscopic examination was 
normal bilaterally.  The diagnosis was myopic astigmatism, 
greater on the right. 

On his April 2009 substantive appeal, the Veteran acknowledged 
having entered service with some visual deficits; however, during 
his July 2010 hearing, the Veteran asserted that he had gotten 
chemicals into his eyes on several different occasions in service 
and that his visual acuity had decreased during the course of his 
active duty.  

On review, the Veteran's service medical records are negative for 
evidence of a superimposed eye injury or disease.  During 
service, the Veteran received some routine ophthalmologic 
evaluations with no mention of injury or disease other than 
refractive error.   There was no mention of a chemical injury to 
the eye.  The Veteran's lay statements as to the onset of his 
disorder have been inconsistent and lack credibility.  On some 
occasions the Veteran has indicated that he first noticed 
decreased visual acuity during service; however, his visual 
acuity in November 2003, three months before entering active 
service, was noticeably impaired, and the Veteran stated on his 
April 2009 substantive appeal that he had visual defects prior to 
entering service.  There is also no evidence indicating that the 
Veteran experienced any superimposed eye disability during his 
active duty.  Even if he injured his eyes in service, no chronic 
residuals have been identified either in service or at present.  
Absent a showing of an acquired eye disability, there is no basis 
to grant compensation.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").   

The Veteran's myopic astigmatism is a refractive error that is 
not subject to service connection.  Further, a preponderance of 
the evidence of record is against a finding that defective vision 
is due to an acquired disability in service.  Thus, the claim for 
service connection for myopic astigmatism must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for hearing loss is denied.

Service connection for an eye disability, including myopic 
astigmatism is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


